DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

19 July 2022 Claim Amendments
	To ensure the 19 July 2022 claim amendments are clearly found in the public Record, the Printer Rush document with the claim amendments on pages 2-8 is appended in the original unannotated form to the instant Notice of Allowability (see the file labeled 16889318-A_NA_2022-07-19.pdf with document code APPENDIX). 

Response to Arguments
Applicant’s amendments and remarks regarding the 112(a) rejections have been fully considered and found to embrace the broad interpretation that a display controller may be a controller or a graphics processing unit which outputs a master cycle signal or both a controller and a graphics processing unit, and may drive one or more displays (see Remarks filed 04 April 2022 at page 9 lines 8-11).  The 35 USC 112(a) rejections have been withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a method for multi-display intercommunication. 
Independent claim 9 is drawn to the general notion of a method for multi-display intercommunication. 
Independent claim 11, and its dependent claims, are drawn to the general notion of a system for multi-display intercommunication. 
Independent claim 13, and its dependent claims, are drawn to the general notion of a system for multi-display intercommunication. 
Independent claim 17, and its dependent claims, are drawn to the general notion of a non-transitory computer readable medium containing processor-executed instructions for performing a method for multi-display intercommunication. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding independent claims 1, 11, and 13, the particularly-significant, distinguishing structural and functional features are a master display sending a display information through a display controller to a slave display, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Regarding independent claim 9, the particularly-significant, distinguishing structural and functional features are a master display sending a display information by to a slave display, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Nugent; Mike, et al., US 20130033504 A1, describes a display system containing a display controller using a blanking interval (see Fig. 1), but does not describe a master display sending a display information through a display controller to a slave display;
Shiuan, Yi-Fang Michael et al., US 20040075621 A1, describes a multi-display system containing a display controller synchronizing the multiple displays using a blanking interval (see Fig. 1), but does not describe a master display sending a display information through a display controller to a slave display;
Wagner; Barry et al., US 7657775 B1, describes display system containing a display controller using a blanking interval (see Figs. 1-2), but does not describe a master display sending a display information through a display controller to a slave display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693